326 S.W.3d 552 (2010)
Earl ANDERSON, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 93748.
Missouri Court of Appeals, Eastern District, Division Five.
November 23, 2010.
Alexandra Johnson, Assistant Public Defender, St. Louis, MO, for appellant.
Shaun J. Mackelprang, Assistant Attorney General, Jefferson City, MO, for respondent.
Before GARY M. GAERTNER, JR., P.J., MARY K. HOFF, J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Earl Anderson (Movant) appeals from the judgment of the St. Charles County Circuit Court denying his Rule 24.035 motion for post-conviction relief. Movant contends the motion court erred in denying his motion for post-conviction relief after a hearing because the motion court had no authority to vacate or amend the amended judgment and sentence entered on October 17, 2007.
We have reviewed the briefs of the parties and the record on appeal and find the motion court's decision was not clearly erroneous. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).